THOMAS, Justice,
dissenting.
I agree with the conclusion of Justice Rooney that this case should be reversed. Because I have identified a different rationale for that reversal I cannot simply join in his dissenting opinion. In my view the majority of the court strays in that portion of its opinion which interprets § 33-28-103(a)(vi), W.S.1977.
The majority of the court adopts the claim of the appellee that this section must be construed to the end that a “subdivision” can only be found in some state other than Wyoming. Upon reflection it indeed seems to be a strange and wonderful result for our legislature, in adopting a comprehensive regulatory scheme for real estate licensing to decide that it would only attempt to regulate transactions involving subdivisions lying outside the State of Wyoming. My scrutiny of the statutory language leads me to the conclusion that the word “subdivision” includes subdivisions in the State of Wyoming, and if that is true the statutory scheme leads to the opposite result from that suggested by the majority.
The critical language in § 33-28-102(a)(vi) is “The term ‘subdivision’ means any land or tract of land in another state which is divided or proposed to be divided into five (5) or more lots, parcels, units or interests * * The effect of the construction placed upon the statute by the majority is that the modifying phrase “in another state” relates to the words “any land” as well as the words “tract of land.” This construction is contrary to the rule previously espoused by this court which requires every part of a statute to be given effect if possible. State Board of Equalization v. Cheyenne Newspapers, Inc., Wyo., 611 P.2d 805 (1980); Belco Petroleum Corporation v. State Board of Equalization, Wyo., 587 P.2d 204 (1978); and Wheatland Irrigation District v. Short, 80 Wyo. 136, 339 P.2d 403 (1959). Instead the construction given by the majority leads to a statutory redundancy in the phrase “any land or tract of land,” treating the two phrases as meaning the same thing. More significantly, we previously have held that the use of the term “or” in a statute denotes alternatives. Basin Electric Power Cooperative v. State Board of Control, Wyo., 578 P.2d 557 *1161(1978); Voss v. Ralston, Wyo., 550 P.2d 481 (1976). In this statute it also denotes alternatives.
In addition the language used in the statute by the legislature makes it appropriate to apply the following intrinsic aid to statutory construction as suggested by Professor Sands in 2A Sutherland Statutory Construction § 47.33, p. 159 (1973), as supplemented by Professor Singer in the 1982 Cumulative Supplement:
“Referential and qualifying words and phrases, where no contrary intention appears, refer solely to the last antecedent, which consists of ‘the last word, phrase, or clause that can be made an antecedent without impairing the meaning of the sentence.’ Thus a proviso usually is construed to apply to the provision or clause immediately preceding it. The rule is but another aid to discovery of intent or meaning, however, and not an inflexible and uniformly binding rule. Where the sense of the entire act requires that a qualifying word or phrase apply to several preceding or even succeeding sections, the word or phrase will not be restricted to its immediate antecedent. Evidence that a qualifying phrase is supposed to apply to all antecedents instead of only to the immediately preceding one may be found in the fact that it is separated from the antecedents by a comma.” (Footnotes omitted.)
It is particularly noted that the qualifying phrase “in another state” is not set off by commas. That coupled with the use of the disjunctive “or” leads to the conclusion that the legislature intended to describe both “any land” and a “tract of land in another state.” The words “any land” include lands in the State of Wyoming. This is a sensible construction of legislative intent in a situation in which the legislature was dealing with a licensing scheme designed to provide protection to citizens of this state with respect to purchases of real estate. We previously have noted that our act is designed for the protection of the public and must be construed in light of its beneficent purpose so as to effectuate the intention of the legislature. Hagar v. Mobley, Wyo., 638 P.2d 127 (1981); Toavs v. State, Wyo., 635 P.2d 1172 (1981). A construction of the statute which excludes subdivisions in the State of Wyoming is contrary to the previously articulated legislative purpose.
Conceding that the appellant comes before the court in a posture which in most instances would justify depriving it of any equitable considerations, I suppose we must recognize that the legislature can adopt statutes which do not afford equity in all situations. On the premise that in this instance we were dealing with a “subdivider,” i.e. Battlefield, Inc., which was offering subdivided land for disposition, it is clear to me that the exemption statute, § 33-28-103, W.S.1977, by virtue of its proviso is not applicable because the statute says:
“ * * * provided, however, this section shall not exclude those persons, who as subdividers, sell or offer for sale subdivisions.”
If Battlefield, Inc., as the owner, is not within the exemption of that section by virtue of the quoted language, then there is no possibility that the appellee can be within the exemption, and her status as a “regular employee” is not important for purposes of disposition.
Absent the benefit of the exemption statute, the appellee is a broker under one of the definitions found in § 33-28-102(a)(ii), which provides in pertinent part:
“ * * * The term ‘broker’ also includes any person employed by or on behalf of the owner or owners of real estate to conduct the sale, leasing, or other disposition thereof at a salary or for a fee, commission or any other consideration. * * * If
It is obvious from the description of the facts found in the majority opinion that the appellee was doing some of these things.
The next step in sequence is the invocation of § 33-28-115, W.S.1977, which provides as follows:
“No person shall maintain an action in any court of this state for the recovery of a commission, fee, or compensation for *1162any act done, the doing of which is prohibited under this act [§§ 33-28-101 to 33-28-117] to other than licensed brokers, unless such person was licensed hereunder as a broker at the time of the doing of the act.”
The actions of the appellee are made unlawful by § 33-28-101, W.S.1977. The appel-lee was not licensed as a broker.
In Dixon v. Ringsby, Wyo., 405 P.2d 271 (1965), this court held that the predecessor of § 33-28-115, W.S.1977 (§ 33-350, W.S. 1957) precluded an action to recover compensation alleged to be due a ranch manager for locating a buyer for the ranch real property. The court cited Owens v. Capri, 65 Wyo. 325, 202 P.2d 174 (1949), and in effect held that one who is in the regular business of being a ranch manager obviously became a broker even for purposes of a single transaction. Justice Rooney already has pointed out that the appellee here had a regular business of being clerk of the district court. Courts in other states have reached similar conclusions. Ness v. Greater Arizona Realty, Inc., 117 Ariz. 357, 572 P.2d 1195 (1977); Marcotte Realty & Auction, Inc. v. Schumacher, 225 Kan. 193, 589 P.2d 570 (1979); Islandia, Inc. v. Marechek, 82 Nev. 424, 420 P.2d 5 (1966); Ratcliff v. Cobb, Okla., 439 P.2d 194 (1968); and Brown v. Haverfield, 276 Or. 911, 557 P.2d 233 (1976).
Since I am persuaded that the exemption provision is not available because our legislature intended to regulate subdivisions in the State of Wyoming as well as subdivisions out of the State of Wyoming, I am satisfied that the district court should be reversed as a matter of law. The marketing of the subdivision in this instance forecloses the application of the exemption statute, leaving the appellee in the situation of a broker without a license. Conceding that it is difficult to bear witness to a situation in which one who has accomplished the required tasks is denied the agreed-upon compensation for doing that work that is what the legislature clearly intended, as this court previously has recognized. Dixon v. Ringsby, supra; Doran v. Imeson Aviation, Inc., 419 F.Supp. 586 (D.Wyo.1976).